DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/10/2022.  Since the initial filing, no claims have added, amended or cancelled.  
In regards to the previous Requirement for Restriction, clams 8-10 and 13 have been withdrawn from consideration.  Applicant’s election of 1-7 and 11-12 in the reply filed on 10/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, claims 1-7 and 11-12 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "each expansion joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “wherein the silicone connecting member has a front and a back end and wherein the front and back ends each form an expansion joint” to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 107296732).
In regards to claim 1, Liu discloses a massage device (page 3, last 7 lines – page 4, paragraphs 1-3, Fig 1) integrated with electrical pressing, tapping and vibration functions comprising: a main body comprising a PCB (control circuit board 22), a battery (lithium battery 23), a first vibration motor (motor 121) and a telescopic member (push rod 125), the PCB electrically connected to the first vibration motor and the battery (page 4 paragraph 2 line 5-7), and the first vibration motor connected to the telescopic member (page 4 paragraph 5 line 1-2); a soft rubber shell surrounding around the main body (silicone sleeve 3, page 4 paragraph 3 line 1); and the telescopic member exposed at one end of the main body and the soft rubber shell (page 4 paragraph 3, Fig 1) comprising a massaging portion at an exposed position of the telescopic member which can expose out of the end of the main body (push rod cap 31), a bottom portion of the massaging portion connected with the telescopic member (page 4 paragraph 3); and wherein the first vibration motor is configured to rotate and vibrate (page 3 paragraph 3) to drive the telescopic member to reciprocate up and down and then drive the massaging portion to press, pat and adsorb a portion in contact with a human body (i.e. eccentric wheel to achieve the reciprocating motion of the push rod; ejecting, sucking and ejecting process, page 4 paragraph 5).
In regards to claim 2, Liu discloses the device of claim 1 and Liu further discloses wherein the massaging portion is a massaging protrusion arranged outside the soft rubber shell and protruding outward or a massaging concave recessed inside the soft rubber shell or appeared parallel and level with a surface of the soft rubber shell (page 4 paragraph 5 line 4-7).
In regards to claim 3, Liu discloses the device of claim 1 and Liu further discloses wherein the telescopic member comprises an eccentric gear (eccentric 123), an eccentric shaft and a pushing rod connected in turn, one edge of the eccentric gear fixedly connected with an output shaft of the first vibration motor and rotated with the rotation of the first vibration motor (page 3 final paragraph line 1-4), and the other edge of the eccentric gear connected with the eccentric shaft (Fig 1); a lower portion of the pushing rod sleeved around outside the eccentric shaft and rotatably connected with the eccentric shaft (page 3 final paragraph – page 4 first paragraph, Fig 1), and an upper portion of the pushing rod exposed out of the main body and connected with the bottom portion of the massaging portion, the eccentric shaft rotating eccentrically with the rotation of the eccentric gear to further drive the pushing rod to reciprocate up and down (page 3 final paragraph – page 4 first paragraph and paragraph 5).
In regards to claim 4, Liu discloses the device of claim 3 and Liu further discloses wherein the pushing rod comprises a post formed on a middle thereof, a hollow sleeving member arranged at a lower edge of the post, and a convex cap arranged at an upper edge of the post, the eccentric shaft inserted into the hollow sleeving member to rotate relative to the sleeving member, the convex cap exposed the main body and connected with the bottom portion of the massaging portion (page 3 final paragraph – page 4 first paragraph, see Annotated Fig 11).

    PNG
    media_image1.png
    627
    820
    media_image1.png
    Greyscale

Annotated Fig 11
In regards to claim 5, Liu discloses the device of claim 4 and Liu further discloses wherein the soft rubber shell comprises a massaging protrusion formed on a position thereof that the convex cap is exposed, a first clamping cavity formed below a bottom end of the massaging protrusion so that the convex cap can be embedded into the first clamping cavity (see Annotated Fig 11 and 12).

    PNG
    media_image2.png
    723
    758
    media_image2.png
    Greyscale

Annotated Fig 12
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 107296732) in view of Lee (US 2019/0175440), Allen (US 2014/0309565) and Zipper (US 2013/0261385).
In regards to claim 6, Liu discloses the device of claim 5 and Liu further discloses wherein the main body comprises a front shell for receiving the first vibration motor and the telescopic member therein, a back shell for receiving the battery and the PCB therein (see Annotated Fig 1), and the front shell comprising an opening formed on a top end thereof for the convex cap exposing therefrom (see Annotated Fig 1); the soft rubber shell comprising a housing surrounding around all the front shell, the silicone connecting member and the back shell (sleeve 3), the massaging protrusion integrated with the housing and formed at a position of the housing where the convex cap is exposed to the front shell.
Liu does not disclose a silicone connecting member connected with the front shell and the back shell, a massaging bar extending diagonally upward towards the front shell from the housing, a second vibration motor received in the massaging bar to drive the massaging bar to vibrate or a mounting cover, the housing comprising a first mounting recess formed corresponding to a distal end of the back shell so that the mounting cover can cover on the first mounting recess.
However, Lee teaches a silicone connecting member connected with the front shell and the back shell (flexible connecting portion 60, paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with a silicone connecting member connected with the front shell and the back shell as taught by Lee as this would provide flexibility to the device which would make use of the device easier and more comfortable.
Further, Allen teaches a massaging bar extending diagonally upward towards the front shell from the housing (second means 20), a second vibration motor received in the massaging bar with rabbit ears at the end of the bar to drive the massaging bar to vibrate (small vibrating motor 21 vibrates rabbit ears 23, paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with a massaging bar extending diagonally upward towards the front shell from the housing and a second vibration motor received in the massaging bar to drive the massaging bar to vibrate as taught by Allen as this would provide an additional means of massage to suit user preference.
Additionally, Zipper teaches and a mounting cover (cover plate 410, Fig 5) and the housing comprising a first mounting recess formed corresponding to a distal end of the back shell so that the mounting cover can cover on the first mounting recess (paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lie to have a mounting cover and the housing comprising a first mounting recess formed corresponding to a distal end of the back shell so that the mounting cover can cover on the first mounting recess as taught by Zipper as this would allow the device to be opened or closed as needed.
In regards to claim 7, Liu in view of Allen and Zipper teaches the device of claim 6 and the combination further teaches wherein the massaging bar comprises a pair of massaging ears thereon (Allen: second means 20 terminates in brush 23 comprising rabbit ears, paragraph 37).
In regards to claim 12, Liu in view of Lee, Allen and Zipper teaches the device of claim 6.
Liu does not disclose wherein each expansion joint is formed on a front end and a back end of the silicone connecting member and comprises a slot formed on an outer wall thereof, when the expansion joints at the front end and the back end are respectively received in the front shell and the back shell, the slots are respectively clamped with the front shell and the back shell.
However, Lee teaches wherein each expansion joint is formed on a front end and a back end of the silicone connecting member and comprises a slot formed on an outer wall thereof (radial channel 68 and 70, paragraph 20 line 31-35, Fig 4), when the expansion joints at the front end and the back end are respectively received in the front shell and the back shell, the slots are respectively clamped with the front shell and the back shell (paragraph 20 line 37-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu wherein each expansion joint is formed on a front end and a back end of the silicone connecting member and comprises a slot formed on an outer wall thereof, when the expansion joints at the front end and the back end are respectively received in the front shell and the back shell, the slots are respectively clamped with the front shell and the back shell as taught by Lee as this would allow for a flexible and secure connection between sections.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 107296732) as applied to claim 4 and in view of Wang (CN 109549832).
In regards to claim 11, Liu discloses the device of claim 4.
Liu does not disclose wherein the sleeving member comprises a blocking bar formed on one portion thereof, and a limiting buckle formed on the other portion thereof, one end surface of the eccentric shaft resisted against the blocking bar and the other end surface of the eccentric shaft held by the limiting buckle, when the eccentric shaft is mounted on the sleeving member.
However, Wang teaches wherein the sleeving member (socket 164) comprises a blocking bar (limiting portion 1642) formed on one portion thereof, and a limiting buckle formed on the other portion thereof (see Annotated Fig 4), one end surface of the eccentric shaft (first connecting member 162) resisted against the blocking bar and the other end surface of the eccentric shaft held by the limiting buckle (edge of socket potion 1641 opposite limiting portion 1642 rests against surface of first connecting member 162 when assembled), when the eccentric shaft is mounted on the sleeving member (page 4 final paragraph – page 5 first paragraph).

    PNG
    media_image3.png
    225
    450
    media_image3.png
    Greyscale

Annotated Fig 4
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu wherein the sleeving member comprises a blocking bar formed on one portion thereof, and a limiting buckle formed on the other portion thereof, one end surface of the eccentric shaft resisted against the blocking bar and the other end surface of the eccentric shaft held by the limiting buckle, when the eccentric shaft is mounted on the sleeving member as taught by Wang as this would prevent lateral displacement of the shaft assembly during use of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785